DETAILED ACTION
This Office Action is in response to the applicant's application filed June 23rd, 2020. In virtue of this communication, claims 1-15 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muto et al. (US 2019/0006258 A1; hereinafter Muto).


a substrate (consisting of 70 and 80) including an insulating layer 70 and a plurality of circuit patterns (TAB1-TAB4) formed on the insulating layer 70, the substrate having a principal surface (top surface of 70) on which an element region (location of 70 and 80) is set (see Figs. 1-5 and paragraphs 81, 88, 89, 91-93); 
a plurality of semiconductor elements (10 and 20) provided on the plurality of circuit patterns (TAB1-TAB4) in the element region (location of 70 and 80) (see Figs. 1-5 and paragraphs 81, 83, 95, 96); 
a plurality of main terminals LD2 that each have a first end joined to one of the plurality of circuit patterns (TAB1-TAB4) in the element region and a second end 2a extending out of the substrate (consisting of 70 and 80) from a first side (left side in fig. 4) of the substrate (consisting of 70 and 80) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); 
a plurality of control terminals LD1 disposed in a control region (structure for chip 30) that is adjacent to a second side (right side in fig. 4) of the substrate (consisting of 70 and 80) opposite the first side (left side in fig. 4) (see Figs. 1-5, 19-21 and paragraphs 81, 83, 86, 93, 158; note some paragraphs show TABS incorrectly instead of TAB5); and 
a sealing member MR that seals the principal surface (top surface of 70) and the control region (structure for chip 30) (see Figs. 1-5 and paragraphs 84, 85, 87, 88).



With respect to claim 8, Muto teaches the semiconductor device according to claim 1, wherein the plurality of control terminals LD1 are located at a higher position than the principal surface (top surface of 70) of the substrate (consisting of 70 and 80) in a depth direction of the semiconductor device (see Figs. 1-5, 21, and paragraphs 87, 88, 159).

With respect to claim 9, Muto teaches the semiconductor device according to claim 1, wherein at least one of the plurality of control terminals LD1 includes a control wiring portion (region for 30), and the semiconductor device further includes an electronic component 30 disposed on the control wiring portion (region for 30) (see Figs. 1-5 and paragraphs 81-83, 99).


preparing a substrate (consisting of 70 and 80) including an insulating layer 70 and a plurality of circuit patterns (TAB1-TAB4) formed on the insulating layer 70, setting an element region (location of 70 and 80) on a principal surface (top surface of 70) of the substrate (consisting of 70 and 80) (see Figs. 1-5 and paragraphs 81, 88, 89, 91-93); 
preparing a plurality of main terminals LD2, and a plurality of control terminals LD1 (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); 
disposing a first end of each of the plurality of main terminals LD2 in one of the plurality of circuit patterns (TAB1-TAB4) in the element region (location of 70 and 80), so that a second end 2a of each of the plurality of main terminals LD2 extends out of the substrate (consisting of 70 and 80) from a first side (left side in fig. 4) of the substrate (consisting of 70 and 80) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); 
disposing the plurality of control terminals LD1 in a control region (structure for chip 30) that is adjacent to a second side (right side in fig. 4) of the substrate (consisting of 70 and 80) opposite the first side (left side in fig. 4 (see Figs. 1-5, 19-21 and paragraphs 81, 83, 93, 158; note some paragraphs show TABS incorrectly instead of TAB5); 
joining the first ends of the plurality of main terminals LD2 disposed in the plurality of circuit patterns (TAB1-TAB4) of the substrate (consisting of 70 and 80) to the circuit patterns (TAB1-TAB4) (see Figs. 1-5, 19-21, and paragraphs 83, 86, 93, 158); and 
sealing the principal surface (top surface of 70) and the control region (structure for 30) with a sealing member MR (see Figs. 1-5 and paragraphs 84, 85, 87, 88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. (US 2019/0006258 A1; hereinafter Muto) in view of Sakamoto (US 2008/0099922 A1; hereinafter Sakamoto).

With respect to claim 3, Muto discloses the semiconductor device according to claim 2.
Muto does not disclose the semiconductor device further comprising: a fixing pattern formed on the insulating layer of the substrate; and a hanger terminal having a first end and a second end, the first end being fixed to the fixing pattern and being sealed by the sealing member.
Sakamoto discloses a semiconductor device in at least Figs. 1-3B further comprising: a fixing pattern 18 formed on an insulating layer 12A of a substrate (consisting of 11, 12A, 12B) (see Figs. 1-3B and paragraphs 43, 47, 58-60); and a hanger terminal 25A having a first end and a second end, the first end being fixed to the fixing pattern 18 and being sealed by a sealing member 14 (see Figs. 1-3B and paragraphs 51, 58-61).


With respect to claim 4, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 3, wherein the fixing pattern 18 is formed on the second side of the substrate (consisting of 11, 12A, 12B) on the principle surface (top surface) thereof (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61; as seen in Fig. 3A, 18 are formed at top left side, top right side, bottom left side, and bottom right side of 11).

With respect to claim 5, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 4, wherein the substrate (consisting of 11, 12A, 12B) has a corner, and the semiconductor device further includes another fixing 

With respect to claim 6, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 5, wherein the substrate (consisting of 11, 12A, 12B) has a third side (top left side) and a fourth side (bottom right side) that are between the first side (top right side) and the second side (bottom left side), the third side (top left side) being closer to the fixing pattern (18 at top left side) than the fourth side (bottom right side), and the hanger terminal (25A at top left side) extends out of the substrate from the third side (top left side) (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61; sides as seen in Fig. 3A).

With respect to claim 7, the combination of Muto and Sakamoto discloses the semiconductor device according to claim 6, wherein the sealing member 14 has a third side surface (top left side) that corresponds to the third side (top left side) of the substrate (consisting of 11, 12A, 12B), and a fourth side surface (bottom right side) that corresponds to the fourth side (bottom right side) of the substrate (consisting of 11, 12A, 12B), and the hanger terminal 25A is sealed by the sealing member 14, with the second end thereof exposed from the third side surface (top left side) or the fourth side surface (bottom right side) of the sealing member 14 (see Sakamoto: Figs. 1-3B and paragraphs 43, 51, 58-61; sides as seen in Fig. 3A).


Muto does not explicitly disclose wherein the insulating layer is formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene.
Sakamoto discloses a semiconductor device in at least Figs. 1-3B wherein an insulating layer 12A is formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene (see Figs. 1-3B and paragraphs 43, 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating layer of Muto would be formed of one of: epoxy resin, epoxy resin mixed with inorganic filler, polyimide, or polytetrafluoroethylene as taught by Sakamoto because such materials are well known insulating layers and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 12, Muto discloses the method of manufacturing a semiconductor device according to claim 11.
Muto does not disclose wherein the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and the method further includes: preparing a hanger terminal, disposing one end of the hanger terminal on the fixing pattern, and joining the one end of the hanger terminal to the fixing pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muto so that wherein the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and the method further includes: preparing a hanger terminal, disposing one end of the hanger terminal on the fixing pattern, and joining the one end of the hanger terminal to the fixing pattern as taught by Sakamoto because by providing the fixing parts 18, the circuit board 11 can be supported by the leads 25A in the middle of manufacturing steps. Since areas where the leads 25A and the respective pads 13A are in contact with each other are increased, current capacities at the spots where the leads 25A and the pads 13A are respectively connected to each other are increased as compared with the connection using the thin metal wires 17. Thus, the leads 25A can also be used as ground terminals or power supply terminals (see Sakamoto: paragraph 60).



With respect to claim 14, the combination of Muto and Sakamoto discloses the method of manufacturing a semiconductor device according to claim 13, wherein the substrate (consisting of 11, 12A, 12B) has a corner, and another fixing pattern (another of 18) formed in the corner of the substrate on the principal surface (top surface) thereof (see Sakamoto: Figs. 1-3B and paragraphs 43, 47, 51, 58-61).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. (US 2019/0006258 A1; hereinafter Muto) in view of Wada et al. (US 2001/0028107 A1; hereinafter Wada).

With respect to claim 15, Muto discloses the method of manufacturing a semiconductor device according to claim 11. 
Muto does not disclose wherein the joining includes joining to the circuit patterns by ultrasonic bonding.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the joining of Muto would include joining to the circuit patterns by ultrasonic bonding as taught by Kawata because ultrasonic bonding is a well-known bonding technique in the art and the selection of ultrasonic bonding would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both US 20140210060 A1 and US 20140374889 A1 disclose similar semiconductor device structures.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829